Citation Nr: 0917692	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-06 508	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a respiratory 
disability to include as due to exposure to Agent Orange.  

2. Whether new and material evidence has been presented to 
reopen the claim of service connection for tinea cruris to 
include as due to exposure to Agent Orange.

3. Whether new and material evidence has been presented to 
reopen the claim of service connection for posttraumatic 
stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1970 to January 1972 to include service in the 
Republic of Vietnam. 

This matter is before the Board of Veteran's appeals (Board) 
on appeal of a rating decision in September 2004 of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2005, the Veteran appeared at a hearing before a 
Decision Review Officer.  A transcript of the hearing is in 
the record.  

The claims to reopen are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  


FINDING OF FACT

A respiratory disability, diagnosed as pneumonia associated 
with human immunodeficiency virus (HIV), is unrelated to an 
injury, disease, or event of service origin, including 
exposure to Agent Orange.  


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
service and the resumption of service connection due to 
exposure to Agent Orange does not apply.  38 U.S.C.A. §§ 
1110, 1116 (West 2002); 38 C.F.R. § 3.303 (2008). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 556 U.S. __  
(2009), No. 07-1209. slip op. (S. Ct. April 21, 2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2004.  The RO provided post-adjudication notice in 
the supplemental statement of the case, dated in May 2006.  
On the claim of service connection, the notice included the 
type of evidence needed to substantiate the claim, namely, 
evidence of a current disability; evidence of an injury or 
disease in service or an event in service, causing an injury 
or disease; and a relationship between the current disability 
and the injury, disease, or event in service.  The Veteran 
was notified that VA would obtain service medical records, VA 
records, and records from other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the provisions for the effective 
date of a claim and for the degree of disability assignable 
for the claim.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA); of Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006)(notice of the 
elements of the claim).

To the extent the timing of the VCAA notice did not comply 
with the requirement that the notice must precede the 
adjudication, the procedural defect was cured as after the RO 
provided content-complying VCAA notice the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in January 2007 and the statement of the 
case, dated in September 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. 

The RO obtained VA records and private medical records. And 
the evidence of record is sufficient to decide the claim of 
service connection for respiratory disability.

After a review of the record, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.





REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection for Respiratory Disability

Factual Basis

The service treatment records show that in August 1971 the 
Veteran complained of a productive cough of three days 
duration, and the impression was bronchitis and an upper 
respiratory infection.  In November 1971, he was treated for 
a head and chest cold.  On separation examination, the 
Veteran denied asthma, shortness of breath, or a chronic 
cough, and the evaluation of the lungs and chest was normal.  
No respiratory abnormality was listed as a defect or 
diagnosis. 

The Veteran's DD-214 shows that he served in Vietnam for 11 
months. 

After service, chest X-rays were normal in November 1984 and 
in August 1985. VA records show that in August 2003 the 
Veteran was evaluated for pneumonia and he tested positive 
for AIDS, and the pneumonia was considered an opportunistic 
infection. 

Records of the Social Security Administration show that the 
Veteran was granted disability benefits, beginning in August 
2003, for human immunodeficiency virus (HIV) with 
pneumocystis carinii pneumocystis (PCP).  

Principles of Service Connection 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service. This may 
be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A veteran who, during active naval service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to certain herbicide 
agents, including a herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(f).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam, that is, within the land borders, 
including the inland waters, of Vietnam.  38 C.F.R. § 
307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. 
Cir. 2008).

If a veteran was exposed to certain herbicides during active 
service, certain disease are presumed to have been incurred 
in service if manifest to a compensable degree, even if there 
is no record of such disease during service.  38 U.S.C.A. 
§ 1116(a)(1), (2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  While 
there is a presumption of service connection for respiratory 
cancers, there is no presumption for pneumonia associated 
with human immunodeficiency virus (HIV). 

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease.  38 U.S.C.A. § 1116(b)(1).

VA's Secretary has determined that a presumption of service 
connection based on exposure to certain herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  Notice, 59 Fed. Reg. 341-346 (1994); 61 Fed. 
Reg. 41442-41449 and 57586-57589 (1996); 67 Fed. Reg. 42600- 
42608 (2002); 68 Fed. Reg. 27630-27641 (2003); 72 Fed. Reg. 
32395-32407 (2007).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  

Analysis

On the basis of the service treatment records, a chronic 
respiratory disability was not affirmatively shown during 
service, and service connection under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established.

The service treatment records do show that Veteran was 
treated once for bronchitis and an upper respiratory 
infection during service.  After service, the Veteran's 
current respiratory disability is pneumonia associated with 
the human immunodeficiency virus, not bronchitis.



On the question of whether service connection may be granted 
on the basis that the pneumonia associated with the human 
immunodeficiency virus was first diagnosed after service, 
considering all the evidence, including that pertinent to 
service under 38 C.F.R. § 3.303(d), the record shows that the 
current respiratory disability was first document in 2003 
more than 30 years after service. 

To the extent that the Veteran relates his current disability 
to service, where as here the question involves a medical 
diagnosis, where the disease is not a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis and the determination as to the 
presence of the disease therefore is medical in nature, that 
is, not capable of lay observation, competent medical 
evidence is required to substantiate the claim. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  As a lay person, the Veteran is not 
qualified through education, training, and expertise to offer 
an opinion on a medical diagnosis.  For this reason, the 
Board rejects the Veteran's statement as competent evidence 
that his current respiratory disease was present in service.

Also where there is a question of medical causation, where a 
lay assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  And 
there is no competent medical evidence that associates 
pneumonia due to the human immunodeficiency virus to a single 
episode of bronchitis in 1971 in service.

As for exposure to Agent Orange, the current respiratory 
disease, pneumonia associated with the human immunodeficiency 
virus, is not a disease subject to the presumption of service 
connection due to exposure to Agent Orange and there is no 
competent evidence that the current respiratory disease, 
pneumonia associated with the human immunodeficiency virus, 
is directly caused by exposure to Agent Orange.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (Outside of the 
presumption, a claimant is not precluded from establishing 
service connection with proof of direct causation.).

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, where a lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).

ORDER

Service connection for a respiratory disability to include as 
due to exposure to Agent Orange is denied.  

REMAND

On the new and material evidence claims, regardless of 
whether the RO reopened a claim or not, the Board is without 
jurisdiction to consider the substantive merits of a claim of 
service connection in the absence of the Board finding that 
new and material evidence has been presented.  The Board 
therefore must determine whether new and material evidence 
has been received to reopen a previously denied claim.  
Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).

As for the claims, the VCAA notice is inadequate because the 
old regulatory definition of new and material evidence under 
38 C.F.R. § 3.156 in effect prior to August 2001 was used.  
The current regulatory definition of new and material 
evidence in 38 C.F.R. § 3.156 presents a lower threshold than 
the old version. 

To ensure procedural due process, the claims are REMANDED for 
the following action:

1. Provide the Veteran with the current 
regulatory definition of new and material 
evidence in 38 C.F.R. § 3.156, that is, 
new and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and it must relate to an 
unestablished fact necessary to 
substantiate the claim and must raise a 
reasonable possibility of substantiating 
the claim.

2. After the development requested above 
has been completed, adjudicate the 
claims.  If any benefit sought on appeal 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


____________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


